Citation Nr: 1317457	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  12-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss currently rated at 20 percent. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected bilateral hearing loss disability.  The Veteran was last evaluated for his hearing loss disability at a September 2011 VA audiology examination.  In various statements, the Veteran has argued that this examination was inadequate because the examiner had several children visiting with him during the Veteran's evaluation.  While the Board's review of the examination report does not reflect any prima facie inadequacies, in light of the Veteran's allegations and the other reasons forming the basis for this remand, he will be afforded a new examination.

In a May 2013 Appellant Brief Presentation, the Veteran's representative suggested that the Veteran has experienced a worsening of his hearing loss disability since the September 2011 VA examination, provided two years earlier.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  While there is little objective evidence to support the assertion that the Veteran's hearing loss has worsened since his last examination, he will be afforded a new examination to determine the current level of severity of his bilateral hearing loss disability. 

In an April 2012 statement the Veteran reported that he had undergone an evaluation by a private audiologist in Memphis, and was told that his hearing had deteriorated a great deal since two years prior.  The RO contacted the Veteran in May 2012 and asked that he identify the name and address of this audiologist or provide his treatment records.  The Veteran did not respond to this letter.  As the claim is being remanded for another reason, the Veteran will be afforded one final opportunity to provide the necessary information and authorization for the RO to locate the audiologist and obtain any relevant treatment records.  38 C.F.R. § 3.159.

In an April 2013 letter, the Veteran stated that he had not given the American Legion permission to submit anything on his behalf.  However, the record contains a signed VA Form 21-22 dated September 21, 2005, appointing the American Legion as his representative.  Records reveal that this organization has proceeded to act as the Veteran's representative since that time.  As such, it is unclear whether the Veteran is attempting to revoke the American Legion as his representative, or, whether he desires to remain represented.  This should be clarified on remand.

Finally, the Board is aware that the Veteran has recently requested that his claim be evaluated on the evidence of record.  However, for the reasons discussed above, further development is warranted prior to adjudication in order to afford the Veteran every possible consideration with respect to his claim for a higher rating, especially since the current evidence of record does not merit a higher rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Clarify the Veteran's current representative and ensure that a VA form 21-22 or other appropriate documentation reflecting the authority of such representation is associated with the claims file.  If the Veteran desires to proceed without representation, he must be advised that he needs to submit a written statement revoking the American Legion as his representative.

2.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record, in particular, the audiologist located in Memphis.  After securing any necessary authorization, obtain such records.  All efforts to obtain any medical reports made must be documented and incorporated into the claims file. 

3.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to evaluate the current severity of his bilateral hearing loss disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examination results should conform to VA regulations governing an evaluation of hearing loss.  The examiner must also fully describe the functional effects of the Veteran's hearing loss disability in the examination report. 

4.  After completion of the above, the RO should review the expanded record and determine if a higher rating for the disability on appeal may be granted.  If the claim remains denied, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


